DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 2 November 2021, with respect to the amended claim 10, have been fully considered but they are not persuasive. Applicant is correct in arguing that the actuator of Flaute is not mounted directly on the handle component. However, “mounted directly on” is not claimed. At least when the device is in the unlocked position, the actuator can be interpreted as being mounted to the handle component by a connecting component that translates the motion of the handle into motion of the connecting component. Thus the amended claim 10 remains anticipated by Flaute.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flaute (US-20190234120-A1).

With regards to claim 10, Flaute discloses a door latch (1 Figure 1) for a motor vehicle compartment (D Figure 1), the door latch comprising: 
a handle (5 Figure 2a),
a latch pawl (33 Figure 2a) having a locked position (Figure 2a) and an unlocked position (Figure 2b), the locked position preventing access to the compartment, the unlocked position providing access to the compartment (PP 0046); 
an actuator (35 Figure 4) that rotates about a first pivot point (center of 35, Figures 5a-5b), wherein the actuator is mounted to the handle (the is mounted to the handle component by the connecting component 31, which translates the motion of the handle into motion of the connecting component 31), the actuator selectively engaging (PP 0041) with the latch pawl to move the latch pawl from the locked position (Figures 5a, 6a, 6b) to the unlocked position (Figure 5b); and 
(511 Figure 3) with a barrel (51 Figure 3) and an extension (514 Figure 5a) that selectively extends from the barrel (PP 0030), the extension having a first positon (Figures 6a, 6b) corresponding to the latch pawl's locked position and a second position (Figure 5b) corresponding to the latch pawl's unlocked position.

With regards to claim 11, Flaute discloses the door latch of claim 10, 
wherein when the barrel (51 Figure 3) moves about a second pivot point (Figures 2a-2b show the barrel rotating about the second pivot point, the same rotation is shown from behind in Figures 6a-6b) and the extension (514 Figure 6a) is in the first position (Figures 6a, 6b), the actuator (35 Figure 6a) does not engage with the latch pawl (33 Figure 6a) such that the latch pawl remains in the locked position (Figures 6a, 6b).

With regards to claim 12, Flaute discloses the door latch of claim 11, 
wherein when the barrel (51 Figure 3) moves about the second pivot point (Figures 2a-2b show the barrel rotating about the second pivot point, the same rotation is shown from behind in Figures 5a-5b) and the extension (514 Figure 5a) is in the second position (Figures 5a, 5b), the extension engages (via connecting components 7 and 31, Figure 5a-5b) with the actuator (35 Figure 5a) which causes the actuator to engage (via pin 331p, Figure 4) with the latch pawl (33 Figure 5a) to move the latch pawl to the unlocked position (Figure 5b).

With regards to claim 15, Flaute discloses the door latch of claim 10, 
(514 Figure 6a) is in the first position (Figures 6a, 6b), the handle rotates about the second pivot point while the latch pawl remains in the locked position (Figures 2a-2b show the handle 5 and barrel 51 rotating about the second pivot point, the same rotation is shown from behind in Figures 6a-6b. This rotation fails to move the latch pawl 33 from the locked position.).

With regards to claim 16, Flaute discloses the door latch of claim 15, 
wherein when an occupant of the motor vehicle pulls on the handle and the extension (514 Figure 5a) is in the second position (Figures 5a, 5b), the handle rotates about the second pivot point and actuator (35 Figure 5a) rotates about the first pivot point to move the latch pawl to the unlocked position (Figures 2a-2b show the handle 5 and barrel 51 rotating about the second pivot point, the same rotation is shown from behind in Figures 5a-5b. This rotation of the handle about the second pivot point causes the actuator 35 to rotate about the first pivot point, which moves the latch pawl 33 from its locked position of Figure 5a to its unlocked position of Figure 5b.).

With regards to claim 17, Flaute discloses the door latch of claim 10, 
wherein the motor vehicle compartment (D Figure 1) is a glove box (PP 0001).

With regards to claim 18, Flaute discloses the door latch of claim 10, 
motor vehicle compartment (D Figure 1) is a console (The instrument panel IP, Figure 1, is part of the vehicle console. The compartment D is within the vehicle console.) situated in a cabin of the motor vehicle.

Allowable Subject Matter
Claims 1, 5-9, and 19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant's amended claims 1 and 19 specify that direct contact between the extension and actuator must occur depending on the locked or unlocked state of the device. This feature is not disclosed by Flaute, nor would it be an obvious modification taught by any previously cited prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.